Exhibit 4(c)3 ALLETE 2008 Form 10-K SUPERIOR WATER, LIGHT AND POWER COMPANY 2915 Hill Avenue, Superior, WI 54880 To U.S. BANK NATIONAL ASSOCIATION (formerly First Bank (N.A.)) As Trustee Under Superior Water, Light and Power Company's Mortgage and Deed of Trust, Dated as of March 1, 1943 ELEVENTH SUPPLEMENTAL INDENTURE Dated as of December1, 2008 This instrument drafted by Chapman and Cutler LLP Chicago, IL TABLE OF CONTENTS SECTION HEADING PAGE Parties 1 Recitals 1 ARTICLE I BONDS OF THE TENTH SERIES 7 Section 1.1 7 ARTICLE II COVENANTS AND RESTRICTIONS 10 Section 2.1 10 Section 2.2 10 Section 2.3 10 Section 2.4 11 Section 2.5 11 ARTICLE III MISCELLANEOUS PROVISIONS 11 Section3.1 11 Section 3.2 16 Section 3.3 16 Section 3.4 16 Section 3.5 16 Section 3.6 17 Section 3.7 17 Signature Page 18 ATTACHMENTS TO SUPPLEMENTAL INDENTURE: EXHIBIT A - Form of Bond of the Tenth Series EXHIBIT B - Assignment and Irrevocable Bond Power ELEVENTH SUPPLEMENTAL INDENTURE SUPPLEMENTAL INDENTURE, dated as of the 1st day of December, 2008, made and entered into by and between SUPERIOR WATER, LIGHT AND POWER COMPANY, a corporation of the State of Wisconsin, whose address is 2915 Hill Avenue, Superior, Wisconsin 54880 (the "Company") and U.S.
